Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The ratio of x, y and z of CoxZryTaz has not been defined rendering indefinite.  
(Note)  The proposed amendment will be as follows: 
             wherein 0.85 <x< 0.95, 0.025 <y< 0.075 and 0.025 <z< 0.075.  Please refer to US 11,011,600, claims 19 and 20.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 3-8, 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13-20 are of U.S. Patent No. 11,011,600. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1-7, 13, 15-20 are of U.S. Patent No. 11,011,600 fully encompass the subject matter of 1-8, 15, 17-22 of the current application, regardless of the obvious variation in claimed language.
Current Application
US 11,011,600
1. A method of forming a semiconductor structure, comprising:
*  depositing a first magnetic material layer over a substrate;
*  depositing a high resistance isolation layer having a resistivity greater than about 1.3 ohm-om over the first magnetic material layer;
*  depositing a metal layer over the high resistance isolation layer before depositing a second magnetic material layer;
*  depositing the second magnetic material layer over the high resistance isolation layer; and
*  removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form a magnetic core.
 1. A method of forming a semiconductor structure, comprising: 
*  providing a substrate; 
*  forming a first passivation layer over the substrate; 
*  depositing a first magnetic material layer over the first passivation layer; 
*  depositing a high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm over the first magnetic material layer; and 
*  depositing a metal layer over the high resistance isolation layer before depositing a second magnetic material layer; 
*  depositing the second magnetic material layer over the high resistance isolation layer; 
*  removing a portion of the first magnetic material layer, the high resistance isolation layer and second magnetic material layer to form a magnetic core; and 
*  forming a second passivation layer over the first passivation layer and the magnetic core.
3. The method of Claim 1, wherein the high resistance isolation layer includes Si3N4.
2. The method of Claim 1, wherein the high resistance isolation layer includes Si3N4.
4. The method of claim 1, wherein the high resistance isolation layer includes AlN.
3. The method of claim 1, wherein the high resistance isolation layer includes AlN.
5. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
4. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
6. The method of Claim 2, wherein the metal layer includes tantalum (Ta).
5. The method of Claim 1, wherein the metal layer includes tantalum (Ta).
7. The method of Claim 1, further comprising: forming a low resistance isolation layer having a resistivity less than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
6. The method of Claim 1, further comprising: forming a low resistance isolation layer having a resistivity less than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
8. The method of Claim 1, further comprising: depositing another high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
7. The method of Claim 1, further comprising: depositing another high resistance isolation layer having a resistivity greater than about 1.3 ohm-cm on a top surface of the second magnetic material layer.
15. A method of forming a semiconductor structure, comprising:
*  forming a lower coil segment over a substrate;
*  depositing a first magnetic material layer over the lower coil segment;
*  depositing a first low resistance isolation layer over the first magnetic material layer;
*  depositing a second magnetic material layer over the high resistance isolation layer;
*  depositing a high resistance isolation layer over the second magnetic material layer; 
*  depositing a third magnetic material layer over the high resistance isolation layer; 
*  depositing a second low resistance isolation layer over the third magnetic material layer; 
*  depositing a fourth magnetic material layer over the second low resistance isolation layer;
*  removing a portion of the first magnetic material layer, the first low resistance isolation layer, the second magnetic material layer, the high resistance isolation layer, the third magnetic material layer, the second low resistance isolation layer and the fourth magnetic material layer to form a magnetic core; and
*  forming an upper coil segment over the magnetic core;
wherein the high resistance isolation layer has a resistivity greater than that of the first low resistance isolation layer and the second low resistance isolation layer.
13. A method of forming a semiconductor structure, comprising: 
*  providing a substrate; 
*  forming a lower coil segment over the substrate; 
*  forming a first passivation layer over the substrate to encompass the lower coil segment; 
*  depositing a first magnetic material layer over the first passivation layer; 
*  depositing a first low resistance isolation layer over the first magnetic material layer; 
*  depositing a second magnetic material layer over the first low resistance isolation layer; 
*  depositing a high resistance isolation layer over the second magnetic material layer; 
*  depositing a third magnetic material layer over the high resistance isolation layer; 
*  depositing a second low resistance isolation layer over the third magnetic material layer; 
*  depositing a fourth magnetic material layer over the second low resistance isolation layer; 
*  removing a portion of the first magnetic material layer, the first low resistance isolation layer, the second magnetic material layer, the high resistance isolation layer, the third magnetic material layer, the second low resistance isolation layer and the fourth magnetic material layer to form a magnetic core; 
*  forming a second passivation layer over the first passivation layer to encompass the magnetic core; 
*  forming an upper coil segment over the second passivation layer; and 
*  forming a third passivation layer over the second passivation layer to encompass the upper coil segment; wherein the high resistance isolation layer has a resistivity greater than that of the first low resistance isolation layer and the second low resistance isolation layer.
16. The method of Claim 15, wherein the high resistance isolation layer has a resistivity greater than about 1.3 ohm-cm.
14. The method of Claim 13, wherein the high resistance isolation layer has a resistivity greater than about 1.3 ohm-cm.

17. The method of Claim 15, wherein the first low resistance isolation layer and the second low resistance isolation layer have a resistivity less than about 1.3 ohm-cm.

15. The method of Claim 13, wherein the first low resistance isolation layer and the second low resistance isolation layer have a resistivity less than about 1.3 ohm-cm.
18. The method of claim 1, wherein the high resistance isolation layer includes Al2O3.
16. The method of claim 13, wherein the high resistance isolation layer includes Al2O3.
19. The method of claim 1, wherein the high resistance isolation layer includes Si3N4.
17. The method of claim 1, wherein the high resistance isolation layer includes Si3N4.
20. The method of claim 1, wherein the high resistance isolation layer includes AlN.
18. The method of claim 1, wherein the high resistance isolation layer includes AlN.
21. The method of claim 15, wherein the first low resistance isolation layer includes oxide of CoxZryTaz (CZT), wherein x, y, and z represent the atomic percentages of cobalt (Co), zirconium (Zr), and tantalum (Ta) respectively.
19. The method of claim 13, wherein the first low resistance isolation layer includes oxide of CoxZryTaz (CZT), wherein x, y, and z represent the atomic percentages of cobalt (Co), zirconium (Zr), and tantalum (Ta) respectively, and wherein 0.85<x<0.95, 0.025<y<0.075 and 0.025<z<0.075.
20. The method of claim 15, wherein the second low resistance isolation layer includes oxide of CoxZryTaz (CZT), wherein x, y, and z represent the atomic percentages of cobalt (Co), zirconium (Zr), and tantalum (Ta) respectively.
20. The method of claim 13, wherein the second low resistance isolation layer includes oxide of CoxZryTaz (CZT), wherein x, y, and z represent the atomic percentages of cobalt (Co), zirconium (Zr), and tantalum (Ta) respectively, and wherein 0.85<x<0.95, 0.025<y<0.075 and 0.025<z<0.075.



Allowable Subject Matter
6.	Claims 9-11, 13 and 14 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0155935.  The improvement comprises: depositing a metal layer over the high resistance isolation layer before depositing the second magnetic material layer (claim 9); and depositing a metal layer over the lower coil segment before depositing the first magnetic material layer (claim 13).

Response to Arguments
8.	Applicant’s arguments, submitted on 9/20/22, have been fully considered and are persuasive.  The rejections against claim 15-20 under 35 U.S.C. 112(b), against claims 1, 4 and 8 under 35 U.S.C. 102(a)(1), and against claims 3, 5, 9-11 under 35 U.S.C. 103 have been withdrawn. Double patenting rejection is maintained as terminal disclaimer has not been filed by the applicant.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 28, 2022



/HSIEN MING LEE/